       Case 4:19-cv-03929 Document 20 Filed on 02/08/21 in TXSD Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 MONICA LEVITZ,                                 §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §    CIVIL ACTION H-19-3929
                                                §
 ALICIA’S MEXICAN GRILLE INC., ALICIA’S         §
 MEXICAN GRILLE #2 INC., ALICIA’S               §
 MEXICAN GRILLE #3 INC., ALICIA’S               §
 MEXICAN GRILLE #4 INC., DARIO’S                §
 RESTAURANT INC., GALIANA BAKERY,               §
 INC., MARVINO’S RESTAURANT, INC., AND          §
 DAVID HERRERA,                                 §
                                                §
      Defendants.                               §

                             MEMORANDUM OPINION AND ORDER

        Pending before the court is defendants Alicia’s Mexican Grille Inc.’s, Alicia’s Mexican

Grille #2 Inc.’s, Alicia’s Mexican Grille #3 Inc.’s, Alicia’s Mexican Grille #4 Inc.’s, Dario’s

Restaurant Inc.’s, Galiana Bakery, Inc.’s, Marvino’s Restaurant, Inc.’s, and David Herrera’s

motion to dismiss (Dkt. 19) pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff Monica

Levitz has not responded. Under local rule 7.4, this “[f]ailure to respond . . . will be taken as a

representation of no opposition.” S.D. Tex. L.R. 7.4. After reviewing the motion and applicable

law, the court is of the opinion that the defendants’ motion should be GRANTED.

                                       I. BACKGROUND

        On October 10, 2019, this court issued its standard order requiring, among other things,

that the parties confer to draft a scheduling order and a joint discovery/case management plan and

submit them to the court by December 27, 2019. Dkt. 2. The deadline was extended to January

24, 2020, and then extended again to November 20, 2020 when, in early November, the court’s
      Case 4:19-cv-03929 Document 20 Filed on 02/08/21 in TXSD Page 2 of 4




case manager realized the parties had still not submitted the documents. Dkt. 19-1 at 2. Levitz’s

attorney apologized and promised to “get those on file next week.” Id. at 1. The documents have

still not been submitted to the court.

       The record shows that Levitz’s attorney sent a draft of the proposed scheduling order to

the defendants’ attorneys at the end of December but failed to engage substantively with the

defendant’s attorneys ever again. Levitz’s attorney made the following commitments in response

to repeated requests and draft documents sent by the defendants’ attorneys:

           •   “I will get back to you this afternoon.” (February 13, 2020)

           •   “I am in trial. Will get back to you when done.” (February 26, 2020)

           •   “I will review and contact you tomorrow.” (March 9, 2020)

           •   “I will look at the deadlines, make the adjustments, and get the documents back to
               you.” (March 18, 2020)

           •   “I will review and revert.” (June 1, 2020)

Dkt. 19-2. None of these commitments were ever fulfilled. Except for the assurance he gave to

the court’s case manager in early November 2020, the record shows no communications from

Levitz’s attorney since June.       Throughout their communications, the defendants’ attorneys

remained diligent and respectful.

       Additionally, the defendants filed a 12(b)(6) motion to dismiss on December 26, 2019.

Dkt. 15. Levitz never responded. This dynamic played out again with the instant motion, which

was filed on December 14, 2020, and which never received a response. Dkt. 19. The last docket

entries attributable to Levitz were submitted on December 3, 2019. See Dkts. 3–11 (requests for

issuance of summonses).




                                                 2
      Case 4:19-cv-03929 Document 20 Filed on 02/08/21 in TXSD Page 3 of 4




                                        II. LEGAL STANDARD

          A district court has the authority to dismiss a case on a defendant’s motion “[i]f the plaintiff

fails to prosecute or to comply with [the federal] rules or a court order.” Fed. R. Civ. P. 41(b).

“This authority flows from the court’s inherent power to control its docket and prevent undue

delays in the disposition of pending cases.” Boudwin v. Graystone Ins. Co., 756 F.2d 399, 401

(5th Cir. 1985) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 82 S. Ct. 1386 (1962)). Such a

dismissal may be with or without prejudice. Long v. Simmons, 77 F.3d 878, 879–90 (5th Cir.

1996). Dismissals with prejudice, however, require (1) “a clear record of delay or contumacious

conduct by the plaintiff,” as well as (2) a determination “that lesser sanctions would not prompt

diligent prosecution,” or a showing that “the district court employed lesser sanctions that proved

to be futile.” Berry v. CIGNA/RSI–CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992) (footnote and

citations omitted). In the Fifth Circuit, the first prong is generally held to require the presence of

“at least one of three aggravating factors: ‘(1) delay caused by [the] plaintiff himself and not his

attorney; (2) actual prejudice to the defendant; or (3) delay caused by intentional conduct.’” Id.

(alteration in original) (citing Price v. McGlathery, 792 F.2 472, 474 (5th Cir. 1986) (per curiam));

see also 9 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2370.1

(2020).

                                            III. ANALYSIS

          It is clear from the facts and the docket that Levitz has not complied with the court’s

October 10, 2019 order requiring that she submit a certificate of interested parties and work with

the defendants to complete and submit a scheduling order and a joint discovery/case management

plan. It is also clear from her failure to submit responses to pleadings and her attorney’s failure to

engage in a meaningful and productive way with the defendants’ attorneys, that she is not actively




                                                     3
      Case 4:19-cv-03929 Document 20 Filed on 02/08/21 in TXSD Page 4 of 4




prosecuting this case. Both are grounds for dismissal under Rule 41(b). See Fed. R. Civ. P. 41(b).

Moreover, “failure to respond to a motion to dismiss for failure to prosecute may be a particularly

aggravating factor that will weigh heavily in the judge’s decision . . . .” Wright & Miller, supra,

§ 2370, at 829. Therefore, the court finds that dismissal is warranted.

       The only remaining question is whether Levitz’s suit should be dismissed with or without

prejudice. In order to dismiss with prejudice, the court must be satisfied that at least one of the

aggravating factors enumerated above is present in this case. See Berry, 975 F.2d at 191. The

defendants have not claimed, and there is no indication in the record, that Levitz herself is

responsible for the delay in this case. Nor have the defendants claimed or otherwise shown that

they were actually prejudiced by the delay. Finally, there is no indication that the delay was caused

by intentional conduct. From a review of the emails provided by the defendants, the court finds

that it is much more likely that Levitz’s counsel was careless, lacked diligence, or was otherwise

distracted. Because it does not find that any of the aggravating factors are present in this case, the

appropriate sanction here is dismissal without prejudice.

                                       IV. CONCLUSION

       The defendants’ motion to dismiss (Dkt. 19) is GRANTED. Accordingly, all of Levitz’s

claims against the defendants are DISMISSED WITHOUT PREJUDICE.

       Signed at Houston, Texas on February 8, 2021.




                                               _________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge




                                                  4
